DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 05/11/2021 has been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Speed and Acceleration Control Device Based on Preceding Vehicle Information and Road Topology.

Status of Application
The list of claims 1-6 is pending. Claim 1 is the independent claim observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting vehicle speed acquisition unit” in claim 1, “preceding vehicle detection unit” in claim 1, “uphill road determination unit” in claim 1, “vehicle speed control unit” in claims 1-6 and “uphill peak detection unit” in claim 4.
Claim limitations: “setting vehicle speed acquisition unit configured to,” “preceding vehicle detection unit configured to,” “uphill road determination unit configured to,” “vehicle speed control unit configured to” and “uphill peak detection unit configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder “unit” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “setting vehicle speed acquisition unit” as follows: “In such a configuration stated above, the setting vehicle speed acquisition unit may be a unit that allows the driver to refer to the setting vehicle speed that is set to desired speed by the driver in any aspect” [Specification, ¶:0007]. The applicant further recites structure capable of carrying out the above function as follows: “Then, the driving assistance control device of the present embodiment executes "ACC" as driving support, as will be described in more detail later. The ACC is configured such that the constant speed control is basically executed in which the vehicle speed is automatically controlled based on a value set by the driver without operating the accelerator pedal, and especially when the preceding vehicle is present, the inter-vehicle distance control or the follow-up control is executed with a suitable inter-vehicle distance to the preceding vehicle by detecting the preceding vehicle by utilizing a detection unit such as a radar or a camera. Therefore, in such a control, the driving device 20 and the braking device 40 are operated to accelerate, decelerate, or maintain the vehicle speed under the control of an electronic control device 50 (computer)” [Specification, ¶:0019-0020]. As a result, the examiner has interpreted the structure of the “setting vehicle speed acquisition unit” as a generic computer capable of performing cruise control functions by receiving any input from the driver via the accelerator pedal or by hand operation on the steering wheel, for example.
In the specification, the applicant describes the function and structure of the “preceding vehicle detection unit” as follows: “The preceding vehicle detection unit may be a unit capable of detecting whether the preceding vehicle exists on the route of the vehicle, i.e., whether the preceding vehicle travels on a road which is ahead in a traveling direction of the vehicle, and a distance from the vehicle to the preceding vehicle, with any method, based on information obtained by utilizing any sensor device that can detect a presence and a location of an object around the vehicle, such as a millimeter-wave radar, LIDAR, or a camera” [Specification, ¶:0007].  As a result, the examiner has interpreted the structure of the “preceding vehicle detection unit” as per the applicant’s description in the specification.
In the specification, the applicant describes the function and structure of the “uphill road determination unit” as follows: “The uphill road determination unit may be any unit capable of detecting whether the road on which the vehicle travels is the uphill road, and, for example, may detect whether the road on which the vehicle travels is the uphill road by matching map information with a location of the vehicle (obtained by a detected value of a G-sensor, a measured value of a wheel speed sensor, and a GPS device) or using information around the vehicle obtained from an image captured by a camera” [Specification, ¶:0007].  As a result, the examiner has interpreted the structure of the “uphill road determination unit” as per the applicant’s description in the specification.
In the specification, the applicant describes the function of the “vehicle speed control unit” as follows: “The vehicle speed control unit controls the vehicle, when it is determined that the road on which the vehicle travels is the uphill road and the speed of the vehicle is controlled such that the vehicle follows the preceding vehicle, in a case where the preceding vehicle is no longer detected, such that acceleration of the vehicle is inhibited until it is determined that the road on which the vehicle travels is no longer the uphill road, or alternatively, until a certain period of time elapses” [Specification, ¶:0006]. The applicant further recites structure capable of carrying out the above function as follows: “The vehicle speed control unit stated above basically may have an ACC configuration, that is, a configuration in which the vehicle is controlled such that the vehicle speed matches the setting vehicle speed when the preceding vehicle is not detected, and the vehicle speed is controlled such that the vehicle follows the preceding vehicle when the preceding vehicle is detected” [Specification, ¶:0007].  As a result, the examiner has interpreted the structure of the “vehicle speed control unit” as per the applicant’s description in the specification.
In the specification, the applicant describes the function of the “uphill peak detection unit” as follows: “Consequently, in the device of the present embodiment, when it is determined that the road on which the vehicle travels is the uphill road, the uphill peak detection unit may be provided to detect the peak of the uphill road” [Specification, ¶:0012]. The applicant further recites structure capable of carrying out the above function as follows: “The peak of the uphill road may be detected by matching map information with a location of the vehicle (obtained by the GPS device) or using information around the vehicle which is obtained from the image captured by the camera” [Specification, ¶:0012].  As a result, the examiner has interpreted the structure of the “uphill peak detection unit” as per the applicant’s description in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ueyama (United States Patent Publication 2007/0005218 A1).

With respect to claim 1, Ueyama discloses: “A driving assistance control device of a vehicle, the driving assistance control device comprising: a setting vehicle speed acquisition unit configured to acquire a setting vehicle speed set by a driver;” [Ueyama, ¶: 0030, 0035]
“a preceding vehicle detection unit configured to detect a preceding vehicle on a route of the vehicle;” [Ueyama, ¶: 0008, 0009, 0030]
“an uphill road determination unit configured to determine whether a road on which the vehicle travels is an uphill road;” [Ueyama, ¶: 0008, 0030]
“and a vehicle speed control unit configured to, when the preceding vehicle is not detected, control a speed of the vehicle such that the speed matches the setting vehicle speed, and when the preceding vehicle is detected, control the speed of the vehicle such that the vehicle follows the preceding vehicle,” [Ueyama, ¶: 0005, 0035-0040, 0046]
“wherein the vehicle speed control unit is configured to, when it is determined that the road on which the vehicle travels is the uphill road and when controlling the speed of the vehicle such that the vehicle follows the preceding vehicle, in a case where the preceding vehicle is no longer detected, inhibit acceleration of the vehicle until it is determined that the road on which the vehicle travels is no longer the uphill road, or until a certain period of time elapses.” [Ueyama, ¶: 0005, 0035-0040, 0046, 0048, 0049, 0063, 0064]

With respect to claim 2, Ueyama discloses: “The driving assistance control device according to claim 1, wherein the vehicle speed control unit is configured to, when it is determined that the road on which the vehicle travels is the uphill road and when controlling the speed of the vehicle such that the vehicle follows the preceding vehicle, in a case where the preceding vehicle is no longer detected, decelerate the vehicle.” [Ueyama, ¶: 0005, 0035-0040, 0046, 0048, 0049, 0063, 0064]

With respect to claim 3, Ueyama discloses: “The driving assistance control device according to claim 1, wherein the vehicle speed control unit is configured to, when it is determined that the road on which the vehicle travels is the uphill road and when controlling the speed of the vehicle such that the vehicle follows the preceding vehicle, in a case where the preceding vehicle is no longer detected, inhibit the acceleration of the vehicle or decelerate the vehicle until it is determined that the road on which the vehicle travels is no longer the uphill road, or until the certain period of time elapses.” [Ueyama, ¶: 0005, 0035-0040, 0046, 0048, 0049, 0063, 0064]

With respect to claim 4, Ueyama discloses: “The driving assistance control device according to claim 1, further comprising: an uphill peak detection unit configured to detect a peak of the uphill road when it is determined that the road on which the vehicle travels is the uphill road,” [Ueyama, ¶: 0003, 0088]
“wherein the vehicle speed control unit is configured to, when it is determined that the road on which the vehicle travels is the uphill road and when controlling the speed of the vehicle such that the vehicle follows the preceding vehicle, in a case where the preceding vehicle changes lanes and is no longer detected on the route of the vehicle and the peak of the uphill road is detected to be within a predetermined distance of the vehicle, inhibit the acceleration of the vehicle or decelerate the vehicle.” [Ueyama, ¶: 0003, 0005, 0035-0040, 0046, 0048, 0049, 0063, 0064, 0088]

With respect to claim 5, Ueyama discloses: “The driving assistance control device according to claim 4, wherein the vehicle speed control unit is configured to, when it is determined that the road on which the vehicle travels is the uphill road and when controlling the speed of the vehicle such that the vehicle follows the preceding vehicle, in a case where the preceding vehicle changes lanes and is no longer detected on the route of the vehicle and the peak of the uphill road is not detected to be within the predetermined distance of the vehicle, permit the acceleration of the vehicle.” [Ueyama, ¶: 0003, 0005, 0035-0040, 0046, 0048, 0049, 0063, 0064, 0088]

With respect to claim 6, Ueyama discloses: “The driving assistance control device according to claim 1, further comprising: an uphill incline acquisition unit configured to acquire information on a degree of an incline of the uphill road,” [Ueyama, ¶: 0056, 0068]
“wherein the vehicle speed control unit is configured to, in a case where the vehicle is decelerated, when the uphill road has a steep incline, increase a magnitude of deceleration applied to the vehicle as compared with when the uphill road has a gentle incline.” [Ueyama, ¶: 0005, 0035-0040, 0046, 0048, 0049, 0063, 0064]

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
ISAJI et al. (United States Patent Publication 2013/0080019 A1) teaches a vehicle behavior control device for controlling acceleration/deceleration.
TAKASUKA et al. (United States Patent Publication 2016/0070000 A1) teaches am in-vehicle apparatus that determines the relative angle between a vehicle and a preceding vehicle.
Dempsey et al. (United States Patent Publication 2017/0001639 A1) teaches a vehicle speed management system that determines future road load for the vehicle based on drafting data regarding operation of a second vehicle.
MUKAI (United States Patent Publication 2017/0203758 A1) teaches a collision avoidance apparatus to prevent vehicle collisions in cases where there are changes in the road such as the peak of a hill or traveling around a corner.
Herb et al. (United States Patent Publication 2018/0043793 A1) teaches a driver assistance system that implements smart cruise control in order to conserve energy based on information of the preceding vehicle and various road parameters. 
Hassani et al. (United States Patent Publication 2019/0061527 A1) teaches a method and system for vehicle cruise control smoothness adaptation using information about preceding vehicles and road topology. 
Yang (United States Patent Publication 2021/0018614 A1) teaches a vehicle driving controller that modifies the magnitude values of a power spectrum based on information from the preceding vehicle and uses this information to correct the behavior of the vehicle in question.
HORIGUCHI et al. (United States Patent Publication 2021/0086771 A1) teaches a travel controller that includes an adaptive cruise control (ACC) and braking device in order to modify travel behavior of the vehicle based on information from the preceding vehicle and road topology. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
11/17/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669